     Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 1 of 25



 1   XAVIER BECERRA                                      HANSON BRIDGETT LLP
     Attorney General of the State of California         PAUL B. MELLO - 179755
 2   MONICA N. ANDERSON                                  SAMANTHA D. WOLFF - 240280
     Senior Assistant Attorney General                   KAYLEN KADOTANI - 294114
 3   DAMON C. MCCLAIN                                    425 Market Street, 26th Floor
     ADRIANO HRVATIN                                     San Francisco, California 94105
 4   Supervising Deputy Attorneys General                Telephone:    (415) 777-3200
     NASSTARAN RUHPARWAR - 263293                        Facsimile:    (415) 541-9366
 5   ELISE OWENS THORN - 145931                          pmello@hansonbridgett.com
     TYLER V. HEATH - 271478
 6   KYLE A. LEWIS - 201041
     LUCAS HENNES - 278361
 7   Deputy Attorney General
     455 Golden Gate Avenue, Suite 11000
 8   San Francisco, CA 94102-7004
     Telephone: (415) 703-5500
 9   Facsimile: (415) 703-5843
     Email: Nasstaran.Ruhparwar@doj.ca.gov
10
     Attorneys for Defendants
11
                                   UNITED STATES DISTRICT COURT
12
                                  EASTERN DISTRICT OF CALIFORNIA
13
                       AND THE NORTHERN DISTRICT OF CALIFORNIA
14
            UNITED STATES DISTRICT COURT COMPOSED OF THREE JUDGES
15
                 PURSUANT TO SECTION 2284, TITLE 28 UNITED STATES CODE
16
                                                        CASE NO. 2:90-cv-00520-KJM-DB
17   RALPH COLEMAN, et. al.,
                                                        THREE-JUDGE COURT
18                  Plaintiffs,
19          v.
20   GAVIN NEWSOM, et al.,
21                  Defendants.
22

23                                                      CASE NO. C01-1351 JST
     MARCIANO PLATA, et al.,
24                                                      THREE-JUDGE COURT
                    Plaintiffs,
25
            v.                                          DECLARATION OF CONNIE GIPSON IN
26                                                      SUPPORT OF DEFENDANTS’
     GAVIN NEWSOM, et al.,                              OPPOSITION TO PLAINTIFFS’
27                                                      EMERGENCY MOTION TO MODIFY
                    Defendants.                         POPULATION REDUCTION ORDER
28

                                             Gipson Decl. ISO Defs.’ Opp. to Pl.’s Mot. to Mod. Pop. Red. Order
                                                            Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 2 of 25



 1         I, Connie Gipson, declare:
 2         1.   I am employed by the California Department of Corrections and Rehabilitation
 3   (CDCR) and am the Director of CDCR’s Division of Adult Institutions. I have been working for
 4   CDCR since 1988. I started at CDCR my career as a medical technical assistant at the California
 5   Institution for Women, where I worked from 1988 to 1997. From 1997 to 2008, I held several
 6   positions at Wasco State Prison, including captain, business manager and health program
 7   coordinator. From 2008 to 2010, I was the Associate Warden at North Kern State Prison. From
 8   2010 to 2013, I served in multiple positions at California State Prison, Corcoran, including as
 9   Warden, Acting Warden and Chief Deputy Warden. From 2013 to 2016, I served as the
10   Associate Director of general population male offenders at CDCR’s Division of Adult
11   Institutions. From 2016 to 2019, I served as deputy director of facility operations at the Division
12   of Adult Institutions. In 2019, I was promoted to the Acting Director of the Division of Adult
13   Institutions, and was appointed to my current position as the Director in April 2019. I am
14   competent to testify to the matters set forth in this declaration and, if called upon by this Court,
15   would do so. I submit this declaration in support of Defendants’ Opposition to Plaintiffs’
16   Emergency Motion to Modify the Population Reduction Order.
17         2.   The Division of Adult Institutions is comprised of four mission-based disciplines
18   which include Reception Centers, High Security (males), General Population (males), and Female
19   Offenders. Among other tasks, the Division of Adult Institution works with communities and the
20   government on programs to improve inmate programming, directs, advises and mentors Wardens,
21   on matters related to institution operations, and represents the mission based program area, the
22   Division, and CDCR in hearings and meetings with the Administration, the Legislature, and
23   government agencies. As the Director of this division, my responsibilities include, but are not
24   limited to, ensuring that the needs of all inmates are met. For example, my responsibilities
25   include ensuring that all inmates have safe and secure housing and appropriate access to
26   healthcare, self-help, education, and rehabilitation programs. In addition, I also need to ensure
27   that all institutions have a qualified workforce available.
28
                                                         1
                                                Gipson Decl. ISO Defs.’ Opp. to Pl.’s Mot. to Mod. Pop. Red. Order
                                                               Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 3 of 25



 1         3.   CDCR is highly dedicated to the safety of everyone who lives in, works in, and visits
 2   CDCR’s institutions and is committed to taking all necessary steps to continue providing services
 3   to the inmate population to ensure their physical and mental wellbeing. CCCHS and CDCR have
 4   established a multi-disciplinary team, chaired by a public health physician, to take all feasible
 5   steps to prevent a COVID-19 outbreak in CDCR’s institutions and to develop a thorough and
 6   solid response action plan if an outbreak occurs.
 7         4.   In addition to the multi-disciplinary team, and to ensure CDCR and CCHCS are ready
 8   to immediately respond to any COVID-19 related incident, CDCR has activated the Department
 9   Operations Center (DOC). The DOC is a centrally-located command center where CDCR and
10   CCHCS experts monitor information, prepare for known and unknown events, and exchange
11   information centrally in order to make decisions and provide guidance quickly. The DOC’s goal
12   is to implement measures and strategies to protect inmates and staff during the COVID-19
13   pandemic and to enhance social distancing and housing options during this time. People in the
14   field can submit requests for real-time guidance on the COVID-19 situation to the DOC and the
15   DOC provides prompt and real-time responses to their requests.
16         5.   Dr. Tharatt from CCHCS and I co-chair the DOC. As the co-chairs of the DOC, we
17   make the ultimate decisions about CDCR’s and CCHCS’s measures in response to the COVID-19
18   pandemic. I am engaged in communications with the DOC, Dr. Tharatt, my staff, and the prisons
19   on a daily basis to ensure that all inmate and staff needs are met during this time.
20         6.   In addition to the implementation of the DOC, the Division of Adult Institutions has
21   developed Pandemic Operational Guidelines. Attached as Exhibit A is a true and correct copy of
22   said guidelines. In sum, DAI has developed a 5-tier system, referred to as “operational
23   conditions,” i.e., (i) Normal, (ii) Alpha, (iii) Bravo, (iv) Charlie, and (v) Delta. Each condition
24   reflects what kind of restrictions will be put in place in different scenarios. Each condition
25   represents one scenario. The plan explains how core functions (such as feeding, medications,
26   health care, showers), programs, privileges, and transportation will be modified in each of the five
27   conditions. The first operational condition titled Normal reflects the normal daily scenario in
28   which the institution is able to sustain normal operations and perform all functions. The second
                                                        2
                                               Gipson Decl. ISO Defs.’ Opp. to Pl.’s Mot. to Mod. Pop. Red. Order
                                                              Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 4 of 25



 1   operational condition Alpha mandates some modifications to program activities to minimize
 2   exposure or to address staff limitations impacting daily operations. The third operational
 3   condition Bravo mandates increased modifications to program activities/transportation and
 4   population to minimize exposure or to address isolation/quarantines or to address some staff
 5   limitations impacting daily operations. The fourth operational condition Charlie mandates
 6   significant modifications to program activities/ transportation and population/ core functions due
 7   to increased isolations/ quarantine and/or to address increased staff limitations including custody
 8   impacting daily operations. The fifth and last operational condition Delta is the last resort
 9   scenario with the most extensive modifications. The purpose of the different operational levels is
10   to allow CDCR the ability to incrementally increase the levels and severity of counter measures
11   while still conducting mission essential operations
12         7.   Which one of the 5 conditions applies is, in large part, guided by the number of
13   available staff on any given day. The fifth and last operational condition Delta will only be
14   triggered if the number of available staff decreases to the skeleton staffing level of 50-59%
15   Currently, CDCR only expects prisons in remote areas to ever reach condition Delta. Prisons that
16   are located in more central areas can usually obtain resources from nearby prisons or CDCR's
17   headquarters to relocate staff to areas where coverage is needed.
18         8.   CDCR currently sees its prisons at the level of the third condition, i.e. Bravo, except
19   for mail. For mail, CDCR has implemented measures which mandate that all inmates in restricted
20   housing units must be provided with two pre-stamped envelopes per week to ensure that the
21   inmates can communicate with family and friends. In addition, starting this week, CDCR will
22   provide inmates who are not in restricted housing units the opportunity to make free phone calls
23   three days per week.
24         9.   A copy of the Pandemic Operational Guidelines will be provided to the Wardens of all
25   institutions this week, followed by a conference call with their respective associate directors to
26   educate them about the content of the guidelines.
27         10. Further, we are in the process of enhancing our contingency plans in case of an
28   impending staff shortage. For example, CDCR has contacted staff members who retired in the
                                                  3
                                               Gipson Decl. ISO Defs.’ Opp. to Pl.’s Mot. to Mod. Pop. Red. Order
                                                              Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 5 of 25



 1   last 24 months to see if they would be willing to return as annuitants to cover any staff shortages.
 2   CDCR is also looking into coordination the deployment of strike teams and volunteers from less
 3   impacted prisons in remote areas (such as Pelican Bay) in case they encounter staff shortages.
 4   CDCR’s and CCHCS’s Preventative Measures
 5         11. CDCR’s measures to prevent a COVID-19 outbreak in CDCR’s institutions include,
 6   but are not limited to:
 7              a.      To minimize the number of individuals entering CDCR’s institutions from the
 8   outside, CDCR has suspended visits by the public until further notice based on California
 9   Department of Public Health guidance for mass gatherings. In addition, CDCR has limited all
10   non-essential or emergency transportations between CDCR facilities and suspended large-scale
11   construction projects located within the secure perimeter of CDCR facilities. Also, all tours and
12   events have been postponed, and no new tours are being scheduled;
13              b.      Effective March 24, 2020, Governor Newsom issued Executive Order N-36-20,
14   suspending the intake of all incarcerated persons into both adult state prison and Division of
15   Juvenile Justice facilities for a minimum of 30 days. The Executive Order allows CDCR’s
16   Secretary to grant one or more 30-day extensions if suspension continues to be necessary to
17   protect the health, safety, and welfare of inmates and juveniles in CDCR’s custody and staff who
18   work in the facilities. Attached as Exhibit B is a true and correct copy of Governor Newsom’s
19   March 24, 2020 Executive Order.;
20              c.      In addition, all interstate compact agreement transfers of out-of-state parolees
21   and inmates to California have ceased for 30 days until approximately the end of April 2020;
22              d.      With respect to individuals who are allowed to enter the institutions, since
23   March 27, 2020, all individuals entering CDCR state prisons and community correctional
24   facilities must undergo a verbal symptom screening (which was put in place on March 14, 2020)
25   plus an additional touch-free infrared temperature screening for COVID-19 and Influenza-Like-
26   Illness (ILI) symptoms prior to being allowed to enter the facility. Screeners are offered surgical
27   masks, eye protection, and hand sanitizer. Individuals who respond “yes” to any COVID-19 or
28   ILI questions and/or have a temperate measured equal or greater than 100.0 Fahrenheit will be
                                                     4
                                               Gipson Decl. ISO Defs.’ Opp. to Pl.’s Mot. to Mod. Pop. Red. Order
                                                              Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 6 of 25



 1   denied entry into in the institution. Individuals who respond “no” to any of the COVID-19 or ILI
 2   questions but have observed symptoms shall have further triage with a nurse. Based on the
 3   clinical judgement of the nurse, the employee may be denied entry into the CDCR correctional
 4   facility, and a recommendation to follow up with their personal medical provider given. Attached
 5   as Exhibit C is a true and correct copy of the March 26, 2020 memorandum that sets forth the
 6   details of the foregoing facility entrance screenings processes;
 7              e.     In addition, CDCR and CCHCS continue to follow their robust screening
 8   practices for inmates entering or exiting state prison, including taking temperature. Before the
 9   intake of new inmates was closed all inmates that were received into a Reception Center
10   institution were screened and placed into an automatic 14-day quarantine for monitoring. The
11   same applies today to inmates who return from offsite medical or court appointments. Licensed
12   health care staff conduct a Reception Center health care assessment as part of the initial intake
13   process for each inmate newly committed to CDCR custody. This assessment includes (1) a face-
14   to-face interview to review medical records, take a brief health history, and review medication
15   history, (2) a physical examination addressing any items identified during the interview, and (3)
16   vital signs, including temperature, blood pressure, pulse, and respirations. Patients with emergent
17   medical needs will be referred and transported to the Triage and Treatment Area (TTA), for
18   further evaluation, and to determine the appropriate level of care. Inmate’s vitals, including
19   temperature, are taken the day before an inmate leaves the prison for any reason, including court
20   appearances and institution transfers. At the same time, inmates are asked a series of questions
21   about their state of health, and any concerns are being addressed through the triage process. The
22   same readings/questions are performed immediately upon arrival back to the institution;
23              f.     Starting on March 28, 2020, all inmates and staff members leaving the
24   institutions for offsite medical appointments have to wear surgical masks;
25              g.     To achieve a most feasible level of social distancing among inmates and
26   employees, CDCR has issued information about social distancing to inmates and staff. Staff and
27   inmates are practicing social distancing strategies where possible, including limiting groups to no
28   more than 10, assigning bunks to provide more space between individuals, rearranging scheduled
                                                     5
                                               Gipson Decl. ISO Defs.’ Opp. to Pl.’s Mot. to Mod. Pop. Red. Order
                                                              Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 7 of 25



 1   movements to minimize mixing of people from different housing areas, encouraging social
 2   distance during yard time, and adjusting dining schedules where possible to allow for social
 3   distancing and additional cleaning and disinfecting of dining halls between groups. All classroom
 4   in-service trainings for staff are postponed until July 2020. No rehabilitative programs, group
 5   events, or in-person educational classes will take place until further notice. Chaplains will
 6   conduct individual religious counseling as appropriate while maintaining social distancing, and
 7   CDCR is working to provide televised religious services to the population. Contract staff not
 8   affiliated with inmate programming will only be permitted to enter an institution on a case-by-
 9   case basis at the direction of institution leadership;
10               h.     To achieve a most feasible level of social distancing in dorms, asymptomatic
11   inmates who are housed at the below dorms will be transferred to other prisons that have
12   unoccupied buildings or space available. CDCR is in the process of evaluating further transfers.
13                       i. Chuckawalla Valley State Prison will move 100-150 inmates next door to
14                           Ironwood State Prison Facility A, Building 5; and
15                      ii. California Substance Abuse Treatment Facility and State Prison and the
16                           California Rehabilitation Center will each relocate 192 inmates (i.e., a total
17                           of 384 inmates) to CSP-Corcoran, Building 4B.
18               i.     To keep the inmate population informed, CDCR has created and distributed fact
19   sheets and posters in both English and Spanish that provide education on COVID-19 and
20   precautions recommended by CDC. CDCR has also begun streaming CDC educational videos
21   on the CDCR Division of Rehabilitative Programs inmate television network and the CCHCS
22   inmate health care television network;
23               j.     CDCR is also providing regular department updates regarding their COVID-19
24   response to the Statewide Inmate Family Council and all institutional Inmate Family Councils
25   who serve the family and friends of the incarcerated population to ensure they are aware of the
26   steps the department is taking to protect their loved ones housed in CDCR institutions;
27

28
                                                          6
                                                 Gipson Decl. ISO Defs.’ Opp. to Pl.’s Mot. to Mod. Pop. Red. Order
                                                                Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 8 of 25



 1              k.       In addition, CDCR activated an email box, COVID19@cdcr.ca.gov, to answer
 2   questions from the public, employees, and stakeholders related to COVID-19. This email address
 3   is being monitored and questions are being directed to the appropriate divisions;
 4              l.       All inmates are being provided extra soap when requested and hospital-grade
 5   disinfectant that meets Centers for Disease Control and Prevention guidance for COVID-19.
 6              m.       Staff members have been granted permission to carry up to two ounces of
 7   personal-use hand sanitizer;
 8              n.       Hand sanitizer dispensing stations have been placed in the corridors of all clinic
 9   areas for inmate and staff use. Additional hand sanitizer dispensing stations are being procured
10   and placed inside adult institution entrances. In addition, dispensing stations will also be placed
11   in all dining halls and dayrooms in all housing units;
12              o.       All institutions have been instructed to conduct additional deep-cleaning efforts
13   in high-traffic, high-volume areas, including visiting and health care facilities. In addition, all
14   Wardens were reminded this week to ensure that (i) cleaning supplies are available to inmates in
15   all dayrooms and inmate phone areas, (ii) all counter tops in the dining halls and canteen windows
16   are being cleaned regularly, and (iii) the dining halls are cleaned in between each feeding.
17   Additional cleaning efforts have also, for example, been implemented at the dorm at Joshua Hall
18   at CIM. The workers are cleaning the dorm at 8:00 am and 12:00 pm each day. All the handles
19   to doors are sprayed with bleach every 30 minutes. In addition, the inmates are being instructed to
20   stay six feet apart and are given extra soap and hand sanitizer. Further, the showers, sinks, and
21   restroom facilities at Joshua Hall are being cleaned at least 12 times per day, i.e., 4 times per each
22   8 hour shift;
23              p.       Further, CDCR and CCHCS have collaboratively established additional
24   precautions based on recommendations by CDPH and CDC for units with vulnerable populations
25   and infirmaries, including additional disinfection efforts and even smaller groups for dining and
26   out-of-cell time.
27

28
                                                         7
                                                Gipson Decl. ISO Defs.’ Opp. to Pl.’s Mot. to Mod. Pop. Red. Order
                                                               Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
      Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 9 of 25



 1         12. In addition to the above listed preventative measures, CDCR is continuously
 2   evaluating and implementing proactive measures to help prevent the spread of COVID-19 and
 3   keep CDCR’s population and the community-at-large safe.
 4         13. In the meantime, CDCR will continue to ensure inmate safety and security, and
 5   CCHCS will continue to provide urgent health care services. CCHCS has indicated that some
 6   specialty and routine care may be delayed as a result of both internal redirections and external
 7   closures. All cancelled appointments will be rescheduled as soon as safely possible. CCHCS has
 8   informed the Parties that health care staff will continue to see and treat patients through the 7362
 9   process and those with flu-like symptoms will be tested for COVID-19 as appropriate. All non-
10   urgent offsite specialty appointments will be re-scheduled to a later time. Telemedicine
11   appointments are continuing at this time.
12   CDCR’s and CCHCS’s Outbreak Management Plans
13         14. CDCR and CCHCS have longstanding outbreak management plans in place to address
14   communicable disease outbreaks such as influenza, measles, mumps, norovirus, and varicella, as
15   well as preparedness procedures to address a variety of medical emergencies and natural
16   disasters. CDCR and CCHCS are using these procedures as a model to respond to any COVID-
17   19 outbreak.
18         15. If, at any point, it is determined there is a potential exposure to COVID-19 among the
19   incarcerated population, CDCR will restrict movement at the institution while a contact
20   investigation is initiated and quarantine those deemed at-risk for an observation period.
21         16. An inmate-patient with confirmed COVID-19 will be continuously assessed and
22   monitored by institution medical staff.
23         17. Asymptomatic inmate-patients with contact to a COVID-19 case will be quarantined.
24   For example, as of Monday morning, March 30, 2020, approximately 535 asymptomatic inmates
25   at CSP-Los Angeles County and the California Institution for Men who have been in contact with
26   the four inmates who have tested positive for COVID-19 as of Monday morning have been
27   quarantined within their housing units. The quarantine entails that the inmates go to yard and are
28
                                                          8
                                                 Gipson Decl. ISO Defs.’ Opp. to Pl.’s Mot. to Mod. Pop. Red. Order
                                                                Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
     Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 10 of 25



 1   fed as a group. 1 While on quarantine status, inmates are assessed daily by health care staff for
 2   symptoms. The quarantine period is for 14 days, and if inmates remain asymptomatic, they will
 3   be released from quarantine. Inmate-patients in quarantine, and staff transporting quarantined
 4   patients, are instructed to wear personal protective equipment. The quarantine units will be
 5   assessed continuously by health care staff in order to immediately identify any new inmate-
 6   patients with symptoms. If a symptomatic inmate-patient is identified, he or she will be evaluated
 7   by a health care provider as soon as possible. If one or more inmate-patients in quarantine
 8   develop symptoms consistent with COVID-19, the ill inmate-patients will be isolated from the
 9   well quarantined inmate-patients.
10         18. Other individuals, such as Dr. Bick, can likely provide additional information about
11   CDCR’s outbreak management plan.
12         I declare under penalty of perjury that I have read this document, and its contents are true
13   and correct to the best of my knowledge.
14         Executed on this 31st day of Mach 2020 in Sacramento, California.
15

16
                                                           _________/S/___                _____________
17                                                         CONNIE GIPSON
18

19

20

21

22

23

24

25

26

27
            1
              Quarantine does not include restricting the patient to their own cell for the duration
28   without opportunity for exercise or yard time. Quarantined patients may have yard time as a
     group but are instructed not to mix with patients not
                                                        9 in quarantine.
                                                Gipson Decl. ISO Defs.’ Opp. to Pl.’s Mot. to Mod. Pop. Red. Order
                                                               Case Nos. 2:90-cv-00520 KJM-DB & C01-1351 JST
Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 11 of 25




            EXHIBIT A
                            Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 12 of 25

                            Division of Adult Institutions Pandemic Operation Guidelines

   Operational Condition
   Normal (OPCON)                      Category                Operation                       Triggering Event
     Core Functions
      Operations                    Safety Security             Normal            • Able to sustain normal operations and
                                       Feeding                  Normal              perform all Non-essential and Essential
                                      Medication                Normal              Functions
                                  Health Care Access            Normal
                                  Mental Health Care            Normal
                                      Showers                   Normal
                                    Committee’s                 Normal

   Program Activities                     Mail                  Normal

                                         Visiting               Normal
                                       Education                Normal
                                        Vocation                Normal
                                   Religious Services           Normal
                                        Self-Help               Normal
                                      Yard Activity             Normal
                                    Dayroom Activity            Normal
                                 Volunteers/Contractors         Normal
                                      Phone calls               Normal
       Privileges
                                        Canteen                 Normal
                                       Packages                 Normal
                                     In-cell Activities         Normal
Population/Transportation        Intra-facility Transfers       Normal
                                     RC Processing              Normal
                                       Out to Court             Normal
                                   Medical Guarding             Normal
                                      Transportation
                            Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 13 of 25

                            Division of Adult Institutions Pandemic Operation Guidelines


 Operational Condition –
    Alpha (OPCON)                    Category                                   Operation                                  Triggering Event:
    Core Functions
      Operations                  Safety Security                                Normal                             • Some modifications to
                                     Feeding                                     Normal                               Program Activities
                                    Medication                                   Normal                               Modification to Program
                                                                                                                      Activities/Transportation and
                                Health Care Access                               Normal                               population to minimize
                                   Mental Health                                 Normal                               exposure or to address staff
                                     Showers                                     Normal                               limitations which may occur in
                                                                                                                      any discipline (custody, non
                                   Committee’s                      Normal increasing social distancing
                                                                                                                      custody, health care, mental
   Program Activities                   Mail                                     Normal                               health, etc) impacting daily
                                                                                                                      operation.
                                       Visiting                      May be cancelled or reduced                    • Custody Staffing levels
                                                                                                                      between 80-89% of
                                     Education                       May be cancelled or reduced                      authorized posts filled. As
                                      Vocation                       May be cancelled or reduced                      workload is shed, use custody
                                 Religious Services         May be cancelled or reduced. May become in unit           resources as overtime
                                                                            roving support                            avoidance.
                                     Self-Help              May be cancelled or reduced. May become in unit
                                                                            roving support
                                    Yard Activity                                Normal
                                  Dayroom Activity                               Normal
                               Volunteers/Contractors                May be cancelled or reduced
                                    Phone calls                                  Normal
       Privileges
                                      Canteen                                    Normal
                                     Packages                                    Normal
                                   In-cell Activities                              Normal
                               Intra-facility Transfers      Select Transfer jurisdictions identified for closure
                                   RC Processing          Cluster incoming from County. Possible reduced intake
Population/Transportation                                     or closure of intake as directed by health care.
                                   Out to Court                                    Normal
                                 Medical Guarding         Emergent/Urgent Continues some routine appointments
                                  Transportation                             may be cancelled.
                            Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 14 of 25

                            Division of Adult Institutions Pandemic Operation Guidelines

 Operational Condition –
    Bravo (OPCON)                    Category                                    Operation                                  Triggering Event:
    Core Functions
      Operations                  Safety Security                                 Normal                             •   Increased Modification to
                                     Feeding                    Increase Social Distancing /May cell feed.               Program
                                    Medication            Evaluate staffing availability and needs of health care.       Activities/Transportation and
                                                          Some instances of cell front or podium distribution as         Population to minimize
                                                                      directed by local health care.                     exposure and/or to address
                                Health Care Access         Appointments completed as directed by Health Care             isolation /quarantines and/or
                                                                    (Refer to Clinical Operations Plan)                  to address some staff
                                                                                                                         limitations in any discipline
                                Mental Health Care        Mental Health Groups and one on ones completed as
                                                                                                                         (custody, non custody health
                                                            directed by Mental Health (Refer to Mental Health
                                                                                                                         care, mental health, etc)
                                                                             Emergency Plan)
                                                                                                                         impacting daily operations.
                                     Showers                                      Normal
                                                                                                                     •   Custody staffing level
                                    Committee’s                    Normal increasing social distancing                   between 70-79% of
                                                                                                                         authorized posts filled. As
   Program Activities                   Mail                                      Normal                                 Workload is shed, use
                                                                                                                         custody resources as
                                       Visiting                                Cancelled                                 overtime avoidance.
                                     Education                                 Cancelled
                                      Vocation                                 Cancelled
                                 Religious Services                 Cancelled. Provide roving support
                                      Self-Help                                Cancelled
                                    Yard Activity                            Reduce by 50%
                                  Dayroom Activity                           Reduced by 50%
                               Volunteers/Contractors                           Cancelled
                                    Phone calls                                  Normal
       Privileges
                                      Canteen                                     Normal
                                     Packages                                     Normal
                                   In-cell Activities                             Normal
Population/Transportation      Intra-facility Transfers            Select Transfer types may be stopped
                                   RC Processing          Cluster incoming from County. Possible reduced intake
                                                              or closure of intake as directed by health care
                                   Out to Court                     Check local jurisdictions for closure
                                 Medical Guarding         Emergent/Urgent Continues some routine appointments
                                  Transportation                             may be cancelled.
                            Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 15 of 25

                            Division of Adult Institutions Pandemic Operation Guidelines

 Operational Condition –
   Charlie (OPCON)                    Category                                   Operation                                 Triggering Event:
    Core Functions
       Operations                  Safety Security                                 Normal                             • Significant Modifications to
                                       Feeding             Cell feeding only due to limited custody staff resources     Program Activities/
                                                                                                                        Transportation and
                                     Medication                Continue best method based on staff resource             Population/Core Functions
                                                            availability as directed by Health Care. May increase       due to increased mitigation
                                                            instances of cell front or podium distribution by local     measures to minimize
                                                                                   health care                          exposures and/or isolations/
                                Health Care Access                Urgent (Refer to Clinical Operations Plan)            quarantines and/or to address
                                Mental Health Care          Mental Health Groups and one on ones completed as           increased staff limitations in
                                                             directed by Mental Health (Refer to Mental Health          any discipline (custody, non
                                                                                Emergency Plan)                         custody, health care, mental
                                      Showers                                        Normal                             health, etc) impacting daily
                                     Committee’s                      Normal increasing social distancing               operation.
                                                                                                                      • Staffing level between 60-
   Program Activities                   Mail                                         Normal
                                                                                                                        69% of authorized posts filled.
                                                                                                                      • Custody resources focused
                                       Visiting                                   Cancelled
                                                                                                                        on core essential operations
                                                                                                                        in priority.
                                     Education                                   Cancelled
                                                                                                                      • Use Peace Officer resources
                                      Vocation                                   Cancelled                              in the institution to perform
                                 Religious Services                   Cancelled. Provide roving support                 essential duties such as
                                      Self-Help                                  Cancelled                              counselors assisting with CO
                                   Yard Activity                              Reduce by 50%                             duties.
                                                                                                                      • Use custody resources from
                                  Dayroom Activity                            Reduced by 50%
                                                                                                                        Statewide Transportation Unit
                               Volunteers/ Contractors                           Cancelled
                                                                                                                        to assist with vacancies as
       Privileges                   Phone calls                                   Normal                                available.
                                      Canteen                                     Normal                              • Identify additional strike team
                                      Packages                                     Normal                               resources for custody and
                                                                                                                        shift schedule changes
                                   In-cell Activities      Consider increases to include: 1) reading material 2)        needed to maximize
                                                           activities 3) TV, Radio, Tablet Access (if possible)         resources.
Population/Transportation       Intra-facility Transfers              Select Transfer types may be stopped
                                    RC Processing           Cluster incoming from County. Possible reduced intake
                                                                  or closure of intake as directed by health care
                                    Out to Court                        Check local jurisdictions for closure
                                  Medical Guarding         Emergent/Urgent Continues some routine appointments
                                   Transportation                 may be cancelled as directed by health care.
                         Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 16 of 25

                         Division of Adult Institutions Pandemic Operation Guidelines

Operational Condition-
   Delta (OPCON)                  Category                                  Operation                                    Triggering Event
   Core Functions
     Operations                 Safety Security                                Normal                              •   Extensive Modifications to
                                   Feeding            Cell feeding only due to limited custody staff resources         Program Activities/
                                                                                                                       Transportation and
                                  Medication          Best method of efficiency as determined by health care           Population/Core Functions
                                                               (may include cell front or podium pass)                 due to mitigation efforts to
                             Health Care Access        Only Urgent/Emergent as determined by health care               minimize exposure and/or
                                                                 (Refer to Clinical Operations Plan)                   increased
                              Mental Health Care       Cancelled groups/one on ones due to lack of custody             isolation/quarantine and/or
                                                      staff. MH cell front only unless urgent/emergent (Refer          increased staff limitations in
                                                                 to Mental Health Emergency Plan)                      any discipline (custody, non
                                   Showers                In the event of extreme staff shortages, may be              custody, health care, mental
                                                      reduced/cancelled only for the duration required due to          health, etc) impacting daily
                                                                  extreme custody staff shortages                      operation.
                                 Committee’s                    Cancelled except for extreme urgency               •   Extensive custody vacancies
 Program Activities                 Mail                       May be delayed due to staff shortages                   resulting in minimal custody
                                                                                                                       staffing levels. Staffing level
                                   Visiting                                  Cancelled                                 between 59-50% or below of
                                                                                                                       authorized post filled.
                                  Education                                  Cancelled                             •   Custody resources focused
                                  Vocation                                   Cancelled                                 only on the most critical
                                                                                                                       functions in priority order.
                              Religious Services                             Cancelled                             •   Possible shift modifications
                                                                                                                       to maximize resources
                                  Self-Help                                  Cancelled                                 available.
                                                                                                                   •   All available Peace Officers
                                 Yard Activity                               Cancelled
                                                                                                                       performing core most critical
                               Dayroom Activity                              Cancelled                                 essential duties (Counselors,
                                                                                                                       Management, etc.).
                            Volunteers/ Contractors                          Cancelled                             •   All available non-custody
                                                                                                                       perform any identified
      Privileges                 Phone calls             May be reduced/cancelled due to staff shortages               essential functions as
                                                                                                                       appropriate such as feeding,
                                   Canteen            Only essential items and delivery may be delayed due to          delivering mail, etc.
                                                         staff or inventory shortages. May be cancelled in         •   Use strike team resources
                                                                       extreme circumstances.                          identified to include
                                  Packages            May be reduced based on availability of staff to process         neighboring institutions,
                                                                                                                       other identified institution
                               In-cell Activities     Provide increased 1) reading material 2) activities 3) TV,
                                                                                                                       staff, Statewide
                                                                 Radio, Tablet Access (if possible)
                                 Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 17 of 25

                                 Division of Adult Institutions Pandemic Operation Guidelines

                                           Packages                    May be reduced based on staff to process             Transportation, HQ staff,
                                                                                                                            Parole as available for
     Population/Transportation       Intra-facility Transfers    Increased number of Select Transfer Types Stopped          essential core functions
                                        RC Processing              If intake continues, cluster county intake. Increased
                                                                 reductions of intake. Possible complete intake closure.
                                          Out to Court            Check local jurisdiction for closures. Continue only as
                                                                                      per court orders
                                       Medical Guarding         Emergent/Urgent. Only critical appointments as directed
                                        Transportation              by medical due to severe custody staff shortages.

Key Components to DAI Pandemic Operation Guidelines:
• Applicability and effectiveness of the individual Mitigation Controls may vary from site to site.
• As part of the ongoing assessment of OPCON levels, the CDCR determines whether a certain Mitigation Control is applied locally, regionally, or
  statewide.
• Any CDCR communication regarding OPCON levels will include indication of the applicable sites and notification of the applicable departmental
  personnel and stakeholders.
• The higher the OPCON level, the greater the hardship and strain on CDCR staff and offenders. It is therefore the goal of CDCR to remain in an
  elevated OPCON level for only the duration required. If it is no longer necessary to remain in an increased OPCON level, the review process for
  return to the next lower level will be initiated.
• Institutional Executive team will triage and prioritize essential programs. All decisions regarding elevating and lowering OPCON levels will be
  made by the institutional Warden (assisted by the recommendation of the executive leadership).
• Individual sites may operate in different OPCON levels at the same time.
• Reference the Clinical Operations Plan for details related to health care pandemic operations.
• Reference the Mental Health Emergency Plan for details related to mental health pandemic operations.
Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 18 of 25




            EXHIBIT B
Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 19 of 25
Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 20 of 25
Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 21 of 25
Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 22 of 25
Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 23 of 25




            EXHIBIT C
         Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 24 of 25




MEMORANDUM
 Date:       March 26, 2020

 To:         California Department of Corrections and Rehabilitation (CDCR) All Staff
             California Correctional Health Care Services (CCHCS) All Staff

 From:
             Original Signed By
             Connie Gipson
             Director, Division of Adult Institutions
             California Department of Corrections and Rehabilitation

              Original Signed By
             Barbara Barney-Knox, MBA, MA, BSN, RN
             Deputy Director of Nursing (A), Statewide Chief Nurse Executive (A)
             California Correctional Health Care Services

             Original Signed By
             Heather C. Bowlds Psy.D.
             Deputy Director
             Department of Corrections & Rehabilitation
             Juvenile Justice, Health Care Services
 Subject:    NOVEL CORONAVIRUS DISEASE 2019 (COVID-19) and INFLUENZA-LIKE-ILLNESS
             FACILITY ENTRANCE SCREENING

The purpose of this memorandum is to direct all staff and visitors entering California Department
of Corrections and Rehabilitation (CDCR) correctional institutions shall be screened for Novel
Coronavirus Disease 2019 (COVID-19) and Influenza-Like-Illness (ILI) symptoms. All staff and
visitors shall have a measurement of their temperature prior to being allowed access into the
correctional facility or any other assigned location. Staff shall follow all screening requirements
for CDCR and our community partners.

The screening will begin on Friday, March 27, 2020, during third watch. At this time the CDC
has not released any recommendations for the use of PPE for screening. Out of an abundance of
caution, screeners shall be offered surgical masks, eye protection and hand sanitizer. Screening
shall be performed at the points of entry agreed upon by CDCR and California Correctional Health
Care Services (CCHCS). Each institution shall reduce points of entry to a minimum.

Nursing staff shall perform temperature measurements during the first two hours of every shift.
Thereafter, Custody staff shall notify nursing if additional screening is required.


                                                                                       P.O. Box 588500
                                                                                   Elk Grove, CA 95758
       Case 4:01-cv-01351-JST Document 3240 Filed 03/31/20 Page 25 of 25


MEMORANDUM                                                                                   Page 2 of 2

Each point of entry shall have two touch free infrared thermometers. An additional thermometer
shall be available as a backup unit in case of thermometer failure. This would make three
thermometers per point of entry. Extra batteries for each unit shall be available at all times to the
screeners. Training on the use of the touch free thermometers will be forthcoming on Lifeline.

   •   This screening shall include 1 and 2 below:

       1.   Symptom questions:
                 o Do you have a new or worsening cough?
                 o Do you have a fever?
                 o Do you have new or worsening difficulty breathing?

       2. Temperature measurement

Staff performing temperature screening shall use the following recommendations:
    • Use of a surgical mask, eye protection and hand sanitizer.
    • If there is no physical contact with an individual or body fluid contamination, the PPE does
        not need to be changed before the next check.
    • Staff performing symptoms screening more than 6 feet away from the individual being
        screened do not need to wear PPE.
            o Individuals with no symptoms of COVID-19 or ILI, and a temperate measured less
                than 100.0 Fahrenheit shall be granted entry into in the CDCR correctional
                institution.
            o Individuals who respond “yes” to any COVID-19 or ILI questions and/or has a
                temperate measured equal or greater than 100.0 Fahrenheit shall be denied entry
                into in the CDCR correctional institution.
            o Individuals who respond “no” to any of the COVID-19 or ILI questions but have
                observed symptoms shall have further triage with a nurse. Based on the clinical
                judgement of the nurse, the employee may be denied entry into the CDCR
                correctional facility, and a recommendation to follow up with their personal
                medical provider given.
            o Individuals who respond “yes” to any COVID-19 or ILI questions that may be
                related to underlining medical conditions, shall have further triage with the nurse.
                Based on the clinical judgement of the nurse, the employee may be allowed entry
                into the CDCR correctional facility.
            o Individuals screened by a non-health care staff member with a temperature
                measuring 100.0 Fahrenheit or greater shall have a secondary evaluation by a
                licensed health care staff member.
    • Employees denied entry will follow established procedure for notifying their supervisor of
        their absence.

Thank you all for your cooperation and support of this intervention to keep our staff and our
patients healthy. By working together, we can guard against the spread of COVID-19 in our
workplace, in our communities, and in our families.
                                                                                         P.O. Box 588500
                                                                                     Elk Grove, CA 95758
